NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                         FEB 5 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WILTO FENESCAT,                                  No.   18-71564

                Petitioner,                      Agency No. A209-865-222

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Wilto Fenescat, a native and citizen of Haiti, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

Our jurisdiction is governed by 8 U.S.C. § 1252. We deny in part and dismiss in


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
part the petition for review.

      As to asylum and withholding of removal, Fenescat fails to challenge the

agency’s adverse credibility determination. See Lopez-Vasquez v. Holder, 706
F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and argued in a

party’s opening brief are waived). Fenescat also fails to challenge the BIA’s

determination that he waived any challenge to the IJ’s denial of CAT relief. Id.

Thus, we deny the petition for review as to Fenescat’s asylum, withholding of

removal, and CAT claims.

      In light of this disposition, we need not reach Fenescat’s contentions

regarding firm resettlement. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir.

2004) (courts and agencies are not required to decide issues unnecessary to the

results they reach).

      We lack jurisdiction to consider Fenescat’s due process contentions

regarding his credible fear interview notes and IJ bias because he failed to raise

these claims to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004).

         Fenescat’s motion to supplement the record (Docket Entry No. 14) is denied

as unnecessary.




                                          2                                    18-71564
      The government’s request to summarily deny the petition for review, as set

forth in the answering brief, is denied as moot.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                18-71564